Per Curiam.

An official referee has reported that charges of professional misconduct against the respondent have been sustained by the petitioner. On May 8, 1942, the respondent was suspended from practice for a period of three months. (264 App. Div. 105.) At the expiration of that suspension he was not reinstated because of the present charges. The record now before the court discloses that extenuating circumstances exist. In addition, no one has sustained any loss, monetary or otherwise, as a result of the respondent’s acts. These facts warrant the conclusion that the suspension of eleven months already imposed on the respondent is sufficient punishment.
Respondent may apply for reinstatement upon proof of his compliance with the conditions incorporated in the order of May 8, 1942, and that he has since satisfactorily conducted himself.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
So ordered. [See 266 App. Div. 768.]